DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-12 are pending.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 110 in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


5.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being obvious in view of Watanabe et al. (US 2017/0170666 – hereinafter “Watanabe”) and Nagato et al. (US 2014/0129165 – hereinafter “Nagato”).

Per claim 1, Watanabe teaches a method for accurately measuring a battery temperature using a temperature sensor embodied in a battery monitoring integrated circuit, the method comprising: 
performing calibration to estimate a thermal resistance between the battery monitoring integrated circuit and a terminal of a battery (A thermal resistance pertaining to a battery 11 is stored in a control unit 22 (Figs. 1A and 3; ¶64));
measuring a temperature using the temperature sensor (A temperature may be measured by a separately provided temperature sensor (¶87));
calculating a power by a resistance and a current (A power consumption is calculated based on the resistance of the battery and a working current (¶82));
calculating a self-heating temperature adjustment to the temperature by multiplying the power and the thermal resistance (An adjustment value to the temperature is calculated by multiplying the power consumption and the thermal resistance (¶84-85)).

However, Watanabe does not explicitly teach the method comprising measuring a voltage at the terminal or at a supply pin of the battery monitoring integrated circuit while a current is being used to charge or discharge the battery, and calculating a power by multiplying the voltage and the current.  In contrast, Nagato teaches a battery control method wherein a batter control IC includes a voltage measurement unit 113 and a current measurement unit 114 and a power is calculated based on a voltage and a current measurement (Fig. 1; ¶26).
(Nagato; ¶26).

Per claim 11, Watanabe in view of Nagato teaches a battery monitoring integrated circuit, comprising: a voltage sensor to measure a voltage at a battery terminal; a temperature sensor for measuring temperature of inside the battery monitoring integrated circuit; and a processor configured to perform the method as in claim 1 (The battery monitoring integrated circuit of Watanabe in view of Nagato includes a voltage sensor, a temperature sensor, and a processor).


6.	Claim 12 is rejected under 35 U.S.C. 103 as being obvious in view of Watanabe and Nagato, in further view of Satou (US 2014/0015515).

Per claim 12, Watanabe in view of Nagato does not explicitly teach the battery monitoring integrated circuit of claim 11, wherein the voltage sensor is embodied on one side of the battery monitoring integrated circuit and the temperature sensor is embodied on an opposite side from the voltage sensor.
In contrast, Satou teaches a battery monitoring device comprising a circuit board 20 having a voltage IC 30 on one side thereon and a temperature sensor 60 on another side thereon (Fig. 5; ¶41).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Watanabe such that the voltage sensor and the temperature sensor are located at respective sides of the battery monitoring integrated circuit.  One of ordinary skill would make (Satou; ¶41).


Claim Objections
7.	Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 2, the prior art of record is silent on the method of claim 1 wherein the performing the calibration includes mounting the battery monitoring integrated circuit on the terminal.  Claims 3-10 are consequently objected to due to their dependence on claim 2.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JAS A SANGHERA/Examiner, Art Unit 2852